DETAILED ACTION
Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Stuart Shapley (Reg. No. 62,680), on September 8, 2022. 
	The application is to be amended as follows: 
In the 1st line of claim 26, replace “claim 26" with “claim 25” (i.e., “The non-transitory computer-readable medium of claim 25,”).
 Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
 	Applicant’s amendment filed on August 22, 2022 has been entered.  Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17 and 19 have been amended.  Claims 2, 9 and 16 have been cancelled, with claims 6, 13 and 20 having been canceled previously.  New claims 21-26 have been added. Furthermore, with Applicant’s permission, claim 26 has been amended by Examiner Amendment above.  Thus, claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 and 21-26 are still pending in this application, with claims 1, 8 and 15 being independent.    Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 and 21-26 are allowed.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record, alone or in combination, fails to teach or render obvious the method(s) and/or apparatus of amended independent claims 1, 8 and 15.  More specifically, independent claims 1, 8 and 15 have been amended to include the all of the elements of the previously indicated allowable subject matter of dependent claims 2, 9 and 16, respectively.  As such, the independent claims and all of their respective dependent claims are now allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675